Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered September 20, 1991, which convicted defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentenced him, as a second felony offender, to concurrent terms of imprisonment of 3Vz to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that the trial court erroneously instructed the jury on the issue of the voluntariness of his confession is unpreserved for this Court’s review and we decline to reach it in the interest of justice. Were we to reach *176the issue, we would affirm. Read as a whole, the charge was proper (see, People v Coleman, 70 NY2d 817). Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.